Citation Nr: 1447092	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  08-09 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability (ACL insufficiency with medial meniscal tear), rated as 10 percent disabling to January 11, 2008 and 20 percent disabling thereafter.

2.  Entitlement to an increased rating for right knee arthritis, rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to July 1990.

 This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). The matter was remanded in September 2011 for further development. 

The Veteran presented testimony at a Board hearing in May 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

At the Veteran's May 2012 Board hearing, he stated that the disability rating for his right knee is 20 percent.  The Board notes that a review of the claims file and the Virtual VA records fails to reflect an increase in his rating to 20 percent.  It is likely that the Veteran was referring to the fact that he is receiving a 10 percent rating under Diagnostic Codes 5257-5259 (regarding instability) and an additional 10 percent rating under Diagnostic Code 5260 (regarding limitation of motion). 

When the Board denied an earlier claim in August 2006, it only addressed the issue of stability under Diagnostic Code 5257.  It did not adjudicate the issue of entitlement to a higher rating under Diagnostic Code 5260.  Instead, it referred the issue back to the RO.  It appears that this referral is what prompted the RO to issue the July 2007 rating decision that is the subject of this appeal.  Consequently, it might appear that only this issue (entitlement to a higher rating under Diagnostic Code 5260) is ripe for appeal.  Nonetheless, the Board will consider all applicable rating criteria when adjudicating the claim and the Veteran's relevant disability ratings for his right knee are indicated on the title page herein.

The Board also notes that it previously remanded the Veteran's claim in July 2012.  The RO granted the Veteran a 20 percent disability rating for his right knee with an additional 10 percent disability rating, both effective January 11, 2008, in a December 2012 rating decision, as noted in the issue on the title page.  All required development has been completed and the claims file has been returned to the Board for further appellate review.  

The Board notes that the Veteran's claim (remanded in July 2012) for entitlement to service connection for a left knee disability was granted in a December 2012 rating decision.  There is no disagreement of record with the disability rating granted.  Thus, this claim is no longer on appeal.


FINDINGS OF FACT

1.  The evidence indicates that the Veteran's right knee disability with arthritis is not manifested by leg flexion limited to 60 degrees, leg extension limited to 5 degrees, or any objective evidence of subluxation or lateral instability. 

2.  The evidence indicates that the Veteran's right knee disability manifests in dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, as of January 11, 2008.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4 .14, 4.20, 4.27, 4.40-4.46, 4.71a, Diagnostic Codes 5003, 5256-5262 (2013). 

2.  The criteria for a disability evaluation in excess of 10 percent until January 11, 2008, and in excess of 20 percent thereafter, for a right knee disability (ACL insufficiency with medial meniscal tear) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.71a, Diagnostic Code 5258 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in September 2006 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. § 4.45 (2013).

The Veteran's right knee disability was rated under Diagnostic Code 5259-5257 at 10 percent disabling prior to January 11, 2008 and under Diagnostic Code 5258 at 20 disabling after January 11, 2008.  The Veteran has additionally been rated as 10 percent disabled since January 1, 1997 under Diagnostic Codes 5010-5260.  The Board notes that the Veteran's disability has been evaluated by analogy.  38 C.F.R. § 4.20 (2013).  

Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259 a 10 percent rating is the maximum rating assignable.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5003 degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent rating.  A 20 percent evaluation requires that flexion be limited to 30 degrees.  A 30 percent evaluation requires that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent evaluation requires that extension be limited to 10 degrees.  A 20 percent evaluation requires that extension be limited to 15 degrees.  A 30 percent evaluation requires that extension be limited to 20 degrees.  A 40 percent evaluation requires that extension be limited to 30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257, a 10 percent evaluation may be assigned for slight recurrent subluxation or lateral instability.  When moderate, a 20 percent evaluation may be assigned, and when severe, a 30 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

 The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a , Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

The Board initially notes that a final Board decision dated August 1, 2006 denied the Veteran's claim for an increased rating for his right knee disability.  Later that same month, the Veteran made a new increased rating claim for his right knee disability indicating that he wears a prosthetic metal brace and had an antalgic gait.

The Veteran was afforded a VA examination in November 2006.  The Veteran complained of pain at 9 out of 10 with flare ups 3 to 4 times per week.  He complained of catching, locking and instability with multiple falls.  The Veteran had weakness, stiffness, instability, locking and fatigability but not swelling, heat, redness,  dislocation, subluxation or lack of endurance.  His gait was reported as normal.  The Veteran reported he had to have increased breaks at work due to his knee disability.  He required no assistive devices.  The Veteran's range of motion was from 5 to 115 degrees with pain beginning at 80 degrees and ending at 140 degrees.  There was pain with motion but no fatigue, weakness, lack of endurance or additional limitation following repetitive use.  There was no instability on objective examination and the McMurray's test was negative.  The Lachman's test was positive with a firm end point.  The Veteran was diagnosed with a chronic ACL injury of the right knee with degenerative joint disease.  

A private January 11, 2008 MRI report indicates that the Veteran had a tear in the posterior horn of the medial meniscus and a near complete tear of the anterior cruciate ligament which had an old appearance.

The Veteran was afforded an additional VA examination in August 2012.  The Veteran indicated that he had flare-ups once a month lasting one to two hours.  The Veteran's range of motion was from 0 to 120 degrees with pain beginning at 110 degrees; with the same result with repetition.  The examiner indicated that the Veteran had functional impact as less movement than normal, weakened movement, pain on movement, swelling and interference with sitting, standing and weight bearing.  The Veteran's muscle strength testing was normal, joint stability testing was normal with no evidence of patellar subluxation or dislocation.  The examiner indicated that the Veteran had a meniscus condition with a meniscal tear with frequent episodes of joint locking, pain and effusion.  The Veteran used a knee brace on a regular basis.

The Veteran currently receives the maximum evaluation under Diagnostic Code 5010 for arthritis and Diagnostic Code 5258 for dislocated semilunar cartilage.  Moreover, degenerative arthritis is rated based on limitation of motion.  The evidence shows that the range of motion of the Veteran's right knee, including any limitation of motion due to pain, is currently at the noncompensable level.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Even considering the Veteran's complaints of pain and swelling experienced in his right knee, the Veteran does not meet the criteria for a disability rating in excess of 10 percent under Diagnostic Code 5260 or 5261.  Moreover, as a compensable rating is not warranted under either code, it therefore follows that a separate ratings under Diagnostic Codes 5260 and 5261 are not warranted.  See VAOPGCPREC 9-2004.

Despite the Veteran's current complaints of giving way and locking, there has been no objective evidence of recurrent subluxation or lateral instability.  The Board notes that the Veteran's most recent VA examination indicated normal stability testing.  The Board additionally notes that the Veteran's complaints of "locking" are considered under the higher 20 percent rating for dislocated semilunar cartilage.  Thus, entitlement to a separate rating under Diagnostic Code 5257 is not warranted.  Further, as instability is not shown, a separate rating for arthritis and instability cannot be assigned.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.

There is no evidence that the Veteran suffers from nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 are not for application.  

In summary, the weight of the evidence demonstrates that the Veteran's objective residuals and subjective complaints regarding his right knee disability are adequately addressed by 20 percent disabling presently assigned under Diagnostic Code 5258 for dislocated semilunar cartilage and 10 percent under Diagnostic Code 5010 for arthritis, and that the criteria for a higher evaluation have not been more nearly approximated.  

As well, an evaluation higher than 10 percent is not warranted prior to January 11, 2008, for the right knee ACL insufficiency; prior to this date, the evidence did not demonstrate that the disability was manifested by frequent episodes of locking, pain, and effusion into the joint.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected ankle disabilities, to wit ankylosis, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected right knee disability is manifested by signs and symptoms such as pain, stiffness, locking, fatigability, and lack of endurance, which impairs his gait.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in pain with standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his right knee disability has caused him to miss work or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected right knee disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.



ORDER

Entitlement to an increased rating for a right knee disability (ACL insufficiency with medial meniscal tear), rated as 10 percent disabling to January 11, 2008 and 20 percent disabling thereafter is denied.

Entitlement to an increased rating for right knee arthritis rated as 10 percent disabling is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


